Exhibit 99.2 JBI Inc Pro Forma Condensed Combined Financial Statements As of June 30, 2009 For the 6 month period ended June 30, 2009 For the year ended December 31, 2008 (Unaudited) 1 JBI, Inc. Pro Forma Condensed Combined Balance Sheet As of June 30, 2009 Unaudited JBI Inc. Javaco Pakit Adjustments Notes Pro Forma Current Assets Cash ) 2(a) Accounts receivable, net ) 2(b) Inventories - ) 2(c) Prepaid expenses - ) (2d) Total Current Assets Property & Equipment, Net - ) 2(e) Other Assets Goodwill - - - 2(f) Intangible assets - - 2(g) Total Other Assets - - Total Assets Current Liabilities Accounts payable 2(h) Accrued expenses - - Notes Payable - - 2(i) Income Taxes Payable - - - Total Current Liabilities Long-Term Liabilities - ) 2(j) Deferred Taxes - - 2(k) Total Liabilities Shareholders' Equity Common Stock, par $0.001; 75,000,000 authorized 63,700,000 shares issued and outstanding at June 30, 2009 - 2(l) Additional paid in capital ) - - (Deficit) Retained earnings ) ) ) Total Shareholders' Equity ) Total Liabilities And Shareholders' Equity 2 JBI, Inc. Pro Forma Condensed Combined Statements Of Operations For the Six Months Ended June 30, 2009 Unaudited JBI Inc. Javaco Pakit Adjustments Notes Pro Forma Revenue, net Cost of Sales Gross Margin Operating Expenses Selling Expenses - Other General & Administrative Expenses 3(a) Operating income (loss) ) ) Other (income) expenses Interest Expense 3(b) Other Income - - ) ) ) Net income (loss) ) ) Loss per Share Weighted average number of common shares outstanding 2(m) 3 JBI, Inc. Pro Forma Condensed Combined Statements Of Operations For the Twelve Months Ended December 31, 2008 Unaudited JBI Inc. Javaco Pakit Adjustments Notes Pro Forma Note 3(c) Note 3 (d) Revenue, net - Cost of Sales - - Gross Margin - Operating Expenses Selling Expenses - - Other General & Administrative Expenses - 3(a) Operating income (loss) Other Income (Expenses) Interest Expense ) 3(b) ) Other Income - - - ) Net income (loss) Loss per Share ) ) Weighted average number of common shares outstanding 4 JBI INC. Notes to Unaudited Pro Forma Condensed Combined Financial Statements June 30, 2009 1.Basisof ProFormaPresentation The unaudited Pro Forma Combined Consolidated Statement of Operations of JBI have been prepared by management after giving effect to the acquisitions of the Javaco and Pak-it. The unaudited pro forma combined consolidated statement of operations for the fiscal year ended December 31, 2008 and the six months ended June 30, 2009 give pro forma effect to the transaction as if it occurred the first day of the reporting period. The unaudited Pro Forma Condensed Combined Balance Sheet gives pro forma effect as if the transaction had occurred on June 30, 2009. The historical combined financial information has been adjusted to give effect to pro forma events that are (1) directly attributable to the acquisition of the assets of Javaco and Pak-it (2) factually supportable, and (3) with respect to the statement of operations, expected to have a continuing impact on the combined results. Pro forma adjustments are based on preliminary estimates and assumptions. The unaudited pro forma combined consolidated financial information is provided for informational purposes only. The pro forma information is not necessarily indicative of what JBI’s financial position or results of operations actually would have been had the acquisition been completed at the dates indicated. In addition, the unaudited pro forma combined consolidated financial information does not purport to project the future financial position or operating results of JBI. No effect has been given in the unaudited pro forma combined consolidated financial information for the cost of any integration activities or benefits that may result from synergies that may be derived from any integration activities. The unaudited pro forma combined consolidated financial statements should be read in conjunction with the audited consolidated financial statements of JBI that are filed on Form 10-K with the Securities and Exchange Commission and the audited historical financial statements of Pak-it and Javaco which are included as Exhibits 99.3 and 99.4, respectively, in the previously filed Form 8-K/A on December 16, 2010. The following unaudited pro forma combined consolidated financial information was prepared using the purchase method of accounting as required by FASB ASC Topic 805, “Business Combinations”.The assets have been reflected at their respective fair values on the dates of acquisitions of Javaco and Pak-it. 5 JBI INC. Notes to Unaudited Pro Forma Condensed Combined Financial Statements June 30, 2009 2.Pro forma adjustments to the Condensed Combined Balance Sheet The pro forma condensed combined balance sheet is prepared as if the transactions described below occurred on June 30, 2009: (a)Cash Pak-it fair value adjustment $ ) Javaco fair value adjustment Cash paid for Javaco acquisition ) $ ) (b)Accounts receivable Pak-it fair value adjustment $ ) Javaco fair value adjustment ) $ ) (c)Inventories Pak-it fair value adjustment $ Javaco fair value adjustment ) $ ) (d)Prepaid expenses Pak-it fair value adjustment $ ) Javaco fair value adjustment ) $ ) (e)Property and equipment net Pak-it fair value adjustment $ ) Javaco fair value adjustment $ ) 6 JBI INC. Notes to Unaudited Pro Forma Condensed Combined Financial Statements June 30, 2009 2.Pro forma adjustments to the Condensed Combined Balance Sheet (Continued) (f)Goodwill Goodwill has been computed in accordance with FASB ASC Topic 805 as the difference between fair value of purchase consideration less the fair values of assets acquired and liabilities assumed. Goodwill arising on acquisitions is made up as follows: Pak-it $ Javaco $ (g)Intangible assets Intangible assets relate to the fair values of the customer related, marketing related and technology based assets acquired on acquisition of Pak-it. Intangible assets also consist of fair values of the customer related and marketing related intangible assets acquired on acquisition of Javaco. Goodwill is made up as follows: Pak-it $ Javaco $ (h)Accounts payable Pak-it fair value adjustment $ Javaco fair value adjustment ) $ (i)Notes payable All pro forma adjustments to Notes payable arise as a result of the acquisition of Pak-it as follows: Short term bank debt acquired $ Short term 10% promissory note issued to assume liabilities Short term 10% promissory note issued as part-purchase consideration $ 7 JBI INC. Notes to Unaudited Pro Forma Condensed Combined Financial Statements June 30, 2009 2.Pro forma adjustments to the Condensed Combined Balance Sheet (Continued) (j)Long Term Liabilities The pro forma adjustment of $2,696,950 relates to elimination of the long term liability in exchange for a 10% promissory note issued by JBI as adjusted for under adjustment 2(i) above. (k)Deferred Taxes These arise as a result of the fair valuation of the intangible assets acquired from Pak-it and Javaco as adjusted for under adjustment 2(g) above. This is made up as follows: Pak-it fair valuation adjustment $ Javaco fair valuation adjustment $ (l)Share capital reconciliation Additional shares have been assumed to be issued on June 30, 2009: Balance as of June 30, 2009 $ Issued 625,000 shares for acquisition of Pak-it Issued 2,500,000 shares for acquisition of Javaco $ (m)Weighted average share computation Additional shares have been assumed to be issued on June 30, 2009: Wt. Av. shares Per Form 10Q/A for the quarter ended June 30, 2009 Issued 625,000 shares for acquisition of Pak-it Issued 2,500,000 shares for acquisition of Javaco Adjusted weighted average shares as of June 30, 2009 8 JBI INC. Notes to Unaudited Pro Forma Condensed Combined Financial Statements June 30, 2009 3.Pro forma adjustments to the Condensed Combined Statement of Operations The pro forma condensed combined statement of operations is prepared as if the acquisitions occurred on the first day of the reporting i.e. January 1, 2008: (a)Depreciation expense Incremental depreciation expense arises as a result of the fair valuation of the Pak-it and Javaco intangible assets acquired. These assets have been assumed to have a life of 7 years. The depreciation expense relating to the acquired intangible assets amounting to $3,174,976 (note 2(g)) with an assumed life of 7 years would amount to: Year ended December 31, 2008 $ 6 months ended June 30, 2009 $ (b)Interest expense Incremental interest expense arises as a result of the issuance of the short term 10% promissory notes: Total debt acquired: $4,102,658 (note 2(i)).Interest expense @ 10% would amount toL Year ended December 31, 2008 $ 6 months ended June 30, 2009 $ (c)Statement of operation of Javaco Prior to JBI's acquisition, Javaco's fiscal year end was May 31 - falling outside 93 days of JBI Inc's fiscal year end of December 31. As such, the Javaco figures in the pro-forma condensed combined statement of operations have been adjusted for a fiscal year ended December 31. The months of June through December of 2008 were added to Javaco's original fiscal year end of May 31, 2008 (audited as per Exhibit 99.4), and the months of June through December of 2007 were deducted from Javaco's original fiscal year end results. With respect to the adjusted figures presented in this statement of operations, there is no overlap in any instance against the interim statement of operations for the six months ended June 30 2009. Javaco Adjustments Arriving at a fiscal year ended December 31, 2008. Months Deducted June - December 2007 Months Added June - December 2008 Revenue, net 3,891,234 Cost of Sales Gross Margin Operating Expenses Operating Income (Loss) ) Other Income (Expenses) ) ) Net Income ) (d)Statement of operations Pak-It Prior to JBI's acquisition, Pak-It's fiscal year end was September 30 - falling within 93 days of JBI Inc.'s fiscal year end of December 31. As such, the Pak-It figures in this pro-forma statement of operations are for the fiscal year ended September 30, 2008 (audited as per Exhibit 99.3) 9
